DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 4 is objected to because of the following informalities:  In line 2 the phrase “one or more” should be inserted before “polarizing lenses” for consistency with the independent claim from which this claim depends.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the guides" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the limitation will be interpreted as referring to the “one or more templates” previously disclosed.
Claims 11 and 12 recite the limitations "the plurality of pre-cut templates” in lines 4-5 and “the plurality of templates" in lines 1-2, respectively.  There is insufficient 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 15-17 and 20 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Coffman (3089802).  Coffman discloses a toy kit having sheets (26, 56) of cellophane (column 2 lines 68-69 &column 4 lines 54-55) and a toy polariscope (Fig. 1, column 2 lines 20-52) having one or more polarizing lenses (4, 6).  In regard to the kit also including instructions, the examiner notes that printed matter need not be given patentable weight unless a functional relationship exists between the printed matter and the associated substrate, in this case the instructions merely convey a message or meaning to a human reader independent of the supporting product and as such does not provide a functional relationship.  See In re Gulack, 703 F.2d at 1386, 217 USPQ at 404 and In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 1, 3, 9-12 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coffman (3089802) and Design Spectacle (https://designspectacle blog.wordpress.com).  Coffman discloses a toy kit having sheets (26, 56) of cellophane (column 2 lines 68-69 &column 4 lines 54-55), a toy polariscope (Fig. 1, column 2 lines 20-52) having one or more rotatable polarizing lenses (4, 6) and a plurality of differently shaped pre-cut physical patterned templates (22, 24, 27, 30, 41,48) for creating designs in the sheets of cellophane by overlapping and cutting and aiding in the orienting and viewing of the designs by a human eye under polarizing light for seeing reflection, refraction, diffraction or interference patterns (column 2 line 20 – column 4 line 72).  Coffman discloses the basic inventive concept with the exception of one of the templates being used for folding and cutting out portions of the cellophane along one or more folds.  Design Spectacle discloses providing templates for folding and cutting out portions of a sheet along one or more folds to create intricate designs (pages 4-8).  Since both Coffman and Design Spectacle teach templates for forming designs using sheet material, it would have been obvious to one of ordinary skill in the art to include a template as taught by Design Spectacle to the kit of Coffman for the predictable result of enabling more elaborate designs to be created.  In regard to the kit also including instructions, the examiner notes that printed matter need not be given patentable weight unless a functional relationship exists between the printed matter and the associated substrate, in this case the instructions merely convey a message or meaning to a human reader independent of the supporting product and as such does not provide a See In re Gulack, 703 F.2d at 1386, 217 USPQ at 404 and In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864.
Claims 2, 5-8, 13, 14 and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coffman and Design Spectacle as applied above for claims 1 and 11 and further in view of Comarow (8233099).  Claims 18 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coffman as applied above for claim 15 and further in view of Comarow (8233099).  Coffman and Design Spectacle or Coffman disclose the basic inventive concept with the exception of having a reflective surface for placing the cellophane for viewing that can take the form of glossy black cardboard, a source of polarized light, or a liquid surface and the polarizing lenses including glow-in-the-dark material.  Comarow discloses an optical art kit useable with cellophane designs (column 3 line 63 – column 4 line 4) and having support surfaces for the designs that can include pre-cut reflective surfaces (Fig. 3, column 5 lines 8-16), reflective surfaces that form a source of polarized light (Figs. 4 & 5, column 5 lines 17-46), or a liquid surface (claim 5).  It would have been obvious to one of ordinary skill in the art to include surfaces as taught by Comarow to the kit of the applied references for the predictable result of displaying the designs in a manner that provides enhanced visual effects.  The examiner further notes in regard to the particular materials used such as the glossy black cardboard or glow-in-the-dark material, that it has been held that using known materials suitable for the intended purpose would be obvious.  See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claim 4 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coffman and Design Spectacle as applied above for claim 1 and . 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711